WISS, Judge
(concurring):
I concur completely. In United States v. Stinson, 34 MJ 233, 241 (CMA 1992) (Wiss, J., concurring in part and in the result), I expressed my concern for the inclination of expert witnesses on occasion to stray beyond the perimeters of their expertise that *344is established in the record and, as well, to offer prognosis testimony that is not related to knowledge of the individual of concern, whether that be the accused or a victim. Accordingly, I heartily embrace the principal opinion’s acknowledgement of both of these difficulties in this case.